Title: Henry Billings to John Adams, 30 Dec. 1786
From: Billings, Henry
To: Adams, John


          
            
              Honnord Sir
            
            

              Hull

               Decbr. 30th:
                1786
            
          

          I take the liberty of informing you of my Present Situation,
            & beg your honour’s Assistance & advice, in what manner, I am to proceed
            as having no friend, or acquaintance, nether here, or yet London.
          I arrived here the first of october in a schooner from north
            Carolina, with a fraight of Navil Stoors, I finding there was no fraight offerd for
            America, till the Spring, the bad State of my health, Obliged me, to lay my Vessel up
            untill the Spring,, discharged, all my Ships Crew, & took Sick Quarters, at a
            private house, where I have been Confined to my room ever Since, till with in
            a few days ago, I never during the time of detention here, have been on board my Vessel,
            but three times which was to See her, the Ship keeper, who was formerly my mate, but
            discharged, at the Same time the rest of the Crew. I gave him his Vituals, for keeping
            the Ship, when the Cargo was discharged, the officers Sharchd: the Ship & Cleerd: her,
            as the found nothing countraband on board, which I can make Affidavid off—on the 22
            Inst, I was on board, when the Excise officers Came on board and informd: me the had an information against my Vessel; thinking my
            Self thoughroughly Cleer of aney Such demenor, I desired them to Sarch the Vessal
            thoughroughly & Welcome the Ship Keeper, being on board, I enquired of him, what
            was the occation of this, or if he had aney thing on board. he to my great Surprise
              enformd: me he had recd: from
            Some person Seven Galln: rum, 140H Chocolate, 7 would not informe me the person as he recd: it to Sell for them—this was done entirely without my
              knowledge & Such he the degressor enformd: the officers, and is redy to take his affidavid there to—My Vessel belongs to
            Norwich, in conecticut, my own property, & am a Native of that place, I having
            no person here, to advise with, & the extrodenery expences, in this place, has
            taken away more than the Whole of the fraight, Should I be so unfortunate, as to loose
            My Vessel, I am ruind:—being I am Cleer of this Matter as a
            Child unborn, let me beg the favour of Your Honours assistance, in this Case, and Shall
            ever esteem it as the highest ohonour, if you will favour me with a letter, with your
            advice—hoping your Honour will Excuse this liberty.
           I remain / Your Honours Most / Obdt:
            & most Humb Servt


          
            
              Henry Billings
            
          
        